Melis v Hellenic Orthodox Community of St. Eleutherios, Inc. (2018 NY Slip Op 08176)





Melis v Hellenic Orthodox Community of St. Eleutherios, Inc.


2018 NY Slip Op 08176


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Acosta, P.J., Friedman, Manzanet-Daniels, Webber, Singh, JJ.


7622 156637/16

[*1]Panagiota Melis, Plaintiff-Respondent,
vHellenic Orthodox Community of St. Eleutherios, Inc., Defendant-Appellant, Hellenic Orthodox Community of St. Eleftherios Church, Inc., Defendant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Carol R. Edmead, J.), entered on or about March 24, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 5, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK